Citation Nr: 1524686	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral pes planus prior to January 20, 2012.  

2.  Entitlement to a disability rating greater than 30 percent for bilateral pes planus from January 20, 2012.  

3.  Entitlement to a disability rating greater than 30 percent for lumbosacral strain from January 20, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from
September 1990 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a
November 2006 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO).

The Board notes that the appeals of entitlement to service connection for obstructive sleep apnea and gastroesophageal reflux disease were resolved in a September 2012 rating decision. 

In November 2011, the Board remanded the claims on appeal for further evidentiary development.  In a September 2012 rating decision, the RO increased the rating for pes planus to 30 percent effective January 20, 2012, and the rating for the lumbosacral strain to 20 percent effective January 20, 2012.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In August 2014, the Board denied the claims for increased ratings for bilateral planus and granted increased ratings for lumbosacral strain of 20 percent prior to January 20, 2012, and 30 percent from January 20, 2012.  The Veteran then appealed the Board's August 2014 decision.  In April 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's August 2014 decision as to the issues regarding pes planus and the issue regarding lumbosacral strain from January 20, 2012, and remanded the claims to the Board for further development and readjudication.  

As noted in the JMR, the Veteran expressly abandoned his appeal for entitlement to a disability rating greater than 20 percent for lumbosacral strain prior to January 20, 2012.  The Board also notes that its August 2014 decision granted a separate disability rating of 10 percent for the Veteran's left lower extremity radiculopathy associated with the lumbosacral spine disability for the entire period that was then on appeal.  While the JMR did not discuss this matter, this was a favorable decision for the Veteran, and the JMR expressly remanded only the issue of entitlement to an increased rating for the lumbosacral strain from January 20, 2012.  Because the JMR and Order did not vacate and remand the matter of a separate rating for left lower extremity radiculopathy, the Board concludes that this issue is final pursuant to the August 2014 Board decision and is not before the Board. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed and considered. 

A claim for increased evaluation includes a claim for a finding of total disability
based on individual unemployability (TDIU) where there are allegations of
worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App.
447 (2009).  Here, while the Veteran is not working, he is a full time student and has stated that he hopes to return to work in employment that does not require
prolonged standing or walking.  See January 2012 VA examination.  As such, TDIU has not been raised by the record and is not before the Board at this time.  

The issues of entitlement to a disability rating greater than 10 percent for bilateral pes planus prior to January 20, 2012, and entitlement to a disability rating greater than 30 percent for bilateral pes planus from January 20, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 20, 2012, the Veteran's lumbar spine disability is manifested by pain, weakened movement, pain on movement, arthritis shown by x-ray findings, and forward flexion limited to 30 degrees or less, but not by ankylosis or incapacitating episodes.    

CONCLUSION OF LAW

From January 20, 2012, the criteria for an increased disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5237, 5242, 5243 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In November 2011, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's lumbar spine disability, the Veteran was afforded such an examination in January 2012, and the examiner provided the requested information.  In a September 2012 supplemental statement of the case, the Veteran's claim was readjudicated.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in March 2006, which discussed the evidence necessary to support the underlying claim for entitlement to service connection for a lumbar spine disability and the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for the lumbar spine disability has been granted and an effective date has been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the period currently on appeal, the Veteran was afforded a VA examination in January 2012.  The examiner conducted an examination and provided sufficient information regarding the Veteran's lumbar spine disability manifestations, such that the Board can render an informed determination.  The Board finds that the examination is adequate for rating purposes.  

The Board acknowledges that it has directed the AOJ to obtain updated VA treatment records from September 2012 in the remand pertaining to the bilateral foot disability, below.  However, as discussed below, there is no indication in the record and no lay argument that the Veteran meets the criteria for a rating higher than 40 percent for the lumbar spine disability, and there is no lay contention and no medical evidence to suggest the presence of ankylosis of the spine.  As such, the Board concludes that obtaining updated VA treatment records from September 2012 would not possibly provide new evidence to support a rating greater than 40 percent for the lumbar spine disability.  Thus, remand of the issue for an increased rating for the lumbar spine disability to obtain such treatment records is not warranted.  38 C.F.R. § 3.159.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's lumbar spine disability is currently evaluated at 30 percent disabling from January 20, 2012, under 38 C.F.R. § 4.71a, DC 5237.  

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The lumbar vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  

Under the General Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

On examination in January 2012, the Veteran reported that his pain is at level 8 on a scale of 1 to 10, with radiation into the bilateral lower extremities.  He reported back flare-ups four to five times per month and lasting 6 to 8 hours.  Range of motion testing showed forward flexion to 60 degrees, with objective pain at 30 degrees.  Repetitive testing did not change his range of motion or when his objective pain began. Functional impairment was due to factors of less movement than normal, weakened movement, and pain with movement. He had muscle spasm but it did not result in abnormal gait or spinal contour.  The Veteran had muscle atrophy of the left gastroc-soleus (calf).  The examiner noted that the Veteran has mild left sciatic nerve radiculopathy secondary to his back disability.  He had no other neurologic abnormalities with testing.  The Veteran was noted as having no incapacitating episodes in the prior 12 months.  The x-ray study revealed arthritis at L5-S1.

The Veteran has argued that the January 2012 VA examiner did not fully acknowledge the Veteran's flare-ups.  See June 2014 Appellant's Brief.  However, the January 2012 VA examiner clearly acknowledged that the Veteran has flare-ups and the examiner noted the frequency and duration of such flare-ups.  Further, the Veteran has not reported any additional symptoms during flare-ups that were not noted by the January 2012 VA examiner.  Thus, the Board finds that this argument by the Veteran does not render the January 2012 VA examination inadequate.  

There is no lay contention and no medical evidence to indicate that the Veteran has had incapacitating episodes during the period currently on appeal.  See e.g., June 2014 Appellant's Brief (noting that the Veteran has no incapacitating episodes). Thus, an increased rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board notes that there is no indication in the record and no lay argument by the Veteran or the Veteran's representative that the Veteran meets the criteria for a rating higher than 40 percent for the lumbar spine disability, and there is no lay or medical evidence to suggest that there is ankylosis.  See e.g., January 2012 VA examination (showing no lay report or objective indication of ankylosis).   Significantly, in the June 2014 Appellant's Brief, the Veteran expressly argued that a 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, and that a rating greater than 20 percent is warranted.  Further, in the April 2015 Post-Remand Brief, the Veteran's representative expressly disagreed with the 30 percent rating, argued that there is no 30 percent rating provided in the rating schedule for the lumbar spine, and stated that the next higher rating is 40 percent.  

The Board agrees with the Veteran's argument that a disability rating greater than 30 percent from January 20, 2012, for the lumbar spine disability, is warranted.  From January 20, 2012, the Veteran's lumbar spine disability is manifested by pain, weakened movement, pain on movement, arthritis shown by x-ray findings, and forward flexion limited to 30 degrees or less, when considering the Deluca factors, specifically to include objective pain on motion, and flare-ups.  See January 2012 VA examination.  However, as noted above, there is no lay or medical evidence of ankylosis or incapacitating episodes.  The Board also notes that under DC 5003, the Veteran's arthritis of the lumbar spine is to be rated on the basis of limitation of motion of the thoracolumbar spine, as there is objective findings of limitation of motion.  See 38 C.F.R. § 4.71a.  For these reasons, the criteria for an increased disability rating of 40 percent, but no higher, from January 20, 2012, for the Veteran's lumbar spine disability have been met under the General Formula and DC 5003.  Id.

The Veteran is separately evaluated for left lower extremity radiculopathy associated with the lumbar spine disability, and, as discussed above, this issue is not before the Board.  On the other hand, the Board acknowledges that on VA examination in January 2012, the Veteran reported paresthesias and numbness that radiates into the bilateral lower extremities, including all toes.  However, the January 2012 VA examiner found no objective evidence of a neurological impairment other than the left lower extremity radiculopathy.  The examiner expressly found no objective evidence of neurological impairment of the right lower extremity.  Thus, the Board finds no evidence of objective neurological abnormalities other than left lower extremity radiculopathy shown in the record, and therefore a separate evaluation for a neurological abnormality other than left lower extremity radiculopathy is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The Veteran's lumbar spine disability is currently rated under DC 5237.  Because DC 5237 contemplates the Veteran's service-connected lumbar spine diagnosis and symptoms, such as limitation of motion, the Board concludes that the Veteran is appropriately rated under DC 5237.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

At no point during the applicable rating period have the criteria for a rating higher than 40 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating higher than 40 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbar spine disability.  From January 20, 2012, the Veteran's lumbar spine disability is manifested by pain, weakened movement, pain on movement, arthritis shown by x-ray findings, and limitation of motion.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for obstructive sleep apnea, rated as 50 percent disabling; lumbar spine disability, rated as 20 percent prior to January 12, 2012, and rated by the Board as 40 percent disabling from January 12, 2012; pes planus, rated as 10 percent prior to January 12, 2012, and as 30 percent from January 12, 2012; gastroesophageal reflux disease, rated as 10 percent disabling; and, left lower extremity radiculopathy associated with the lumbar spine disability, rated as 10 percent disabling.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected lumbar spine disability results in further disability when looked at in combination with his other service-connected disabilities.  
ORDER

From January 20, 2012, entitlement to an increased disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran was last afforded a VA medical examination regarding his bilateral foot disability in January 2012, in which the examiner diagnosed the Veteran with bilateral pes planus, bilateral metatarsalgia with date of diagnosis in 2010, and plantar fascial fibromatosis with date of diagnosis in 2009 and with no indication as which foot is affected by the same.  The examiner noted that the Fayetteville VAMC Podiatry Service recently provided the Veteran with custom orthotics and that "[t]heir consultation further characterizes the progression of his foot pains as metatarsalgia and plantar fascial fibromatosis."  

However, it is unclear whether the Veteran actually has plantar fascial fibromatosis, and it is unclear whether the changes in diagnosis from bilateral pes planus are a progression of the service-connected bilateral foot disability or are a development of new and separate foot condition(s).  The Board notes that a September 2010 VAMC Podiatry Consult shows diagnoses of pes planus, subacute plantar fasciitis, and metatarsalgia.  Insoles were ordered.  However, there is no indication in the record that the VAMC Podiatry Consult diagnosed the Veteran with plantar facial fibromatosis or characterized the Veteran's metatarsalgia and plantar fascial fibromatosis as a progression of his foot pains.  Further, on review, the Board finds no 2009 diagnosis of plantar fascial fibromatosis in the record.

For these reasons, it is unclear whether the changes in diagnosis represent progression of the prior diagnosis of bilateral pes planus, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Also, if there is a diagnosis of a right and/or left foot disability that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected disabilities that manifest right and/or left foot symptoms.  Accordingly, it is unclear whether the Veteran's symptoms may be attributed to either his service-connected bilateral foot disability or any nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Because the January 2012 VA examination does not contain sufficient detail regarding the Veteran's bilateral foot disability for rating purposes, and in light of the April 2015 JMR and the Veteran's argument that a separate rating under DC 5284 may be warranted, the January 2012 VA examination is inadequate, and a new VA examination is warranted to determine the current nature and severity of the bilateral foot disability.  38 C.F.R. § 4.2; see April 2015 Post-Remand Brief.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding relevant treatment records regarding the bilateral feet, to include any private treatment provider.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Obtain outstanding VA treatment records from September 2012 to present.  

3. After completing the above development, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the current nature, diagnosis(es), and symptoms of the Veteran's bilateral foot disability.
  
The examiner is asked to address the current nature and severity of the Veteran's left and right foot disability. 

a. For purposes of this opinion, reconcile the current diagnosis(es) with the diagnosis for which service-connection was originally granted, namely bilateral pes planus.  The examiner is asked to indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  

b. For purposes of this opinion, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected right and/or left foot disability and any new and separate disability.  The examiner is asked to note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

c. For purposes of this opinion, the examiner is asked to address whether the Veteran has right and/or left plantar fascial fibromatosis and/or plantar fasciitis.  

d. For purposes of this opinion, the examiner is asked to also address the following:

i. The date of onset, as shown by the evidence, of any diagnosed right and/or left foot disability found to be a progression of the service-connected bilateral foot disability, and the severity of each such diagnosed disability (e.g., moderate, moderately severe, severe).  

ii. Whether any of the following is present, bilateral or unilateral:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

iii. Whether the Veteran has loss of use of the right and/or the left foot.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the January 2012 VA examination is inadequate because although the examiner noted a 2009 diagnosis of plantar fascial fibromatosis, the examiner did not specify whether the Veteran has left and/or right plantar fascial fibromatosis, and the examiner referred to a Fayetteville VAMC Podiatry Consult and stated that "[t]heir consultation further characterizes the progression of his foot pains as metatarsalgia and plantar fascial fibromatosis."  However, there is no record that shows a diagnosis of plantar fascial fibromatosis in 2009.  Further, there is no indication in the record that the VAMC Podiatry Consult characterized the Veteran's metatarsalgia and alleged plantar fascial fibromatosis as a "progression of his foot pains."  See e.g., September 2010 VAMC Podiatry Consult. 

4. Thereafter, readjudicate the issues on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


